Citation Nr: 0501032	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 2003) for a right lower extremity disability 
resulting from surgical procedures performed at a VA medical 
facility in 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  An April 1985 Board decision denied the appellant's claim 
of entitlement to service connection for a back disability.

2.  Evidence received since the August 1985 Board decision is 
not so significant that it must be considered to fairly 
decide the appellant's claim of entitlement to service 
connection for a low back disability.

3.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability 
caused by VA medical or surgical treatment of an occlusion of 
the right popiliteal artery in June 2001.




CONCLUSIONS OF LAW

1.  The Board's August 1985 decision, denying entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence concerning the veteran's back disability 
submitted since the August 1985 Board decision is not new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a back disability have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004). 

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment of occlusion of the right 
popiliteal artery in June 2001 have not been met or 
approximated.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

By letters dated May 2001 and June 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received his 
claims for a leg disability, PTSD, and a back disability.  
The letters informed the veteran of what the evidence must 
show to establish entitlement to the benefits he wanted.  The 
veteran was also informed of what evidence was needed to 
reopen his claim for entitlement to service connection for a 
back disability.  The veteran was also informed of evidence 
needed to reopen claims that had been denied in previous 
decisions.

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file, a rating decision 
was issued in August 2002, and a statement of the case was 
issued in April 2003.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claims.

II.  New and Material Evidence

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Back disability

The appellant filed for service connection for a low back 
disability in March 1982 and was denied by an August 1982 
rating decision.  The veteran reopened his claim for a low 
back disability in January 1984 and was denied by a May 1984 
rating decision.  This denial was affirmed by a Board 
decision dated August 1985.  The appellant attempted to 
reopen his claim in May 2001.  By a rating decision dated 
August 2002 the appellant was informed that his claim 
continued to be denied and he would have to submit new and 
material evidence to reopen his claim.  

The evidence of record at the time of the August 1985 Board 
decision consisted of the following:

Service medical records dated 1965 showed that the veteran 
complained of a lumbar backache in February and low back pain 
in September.  In February 1967 he was seen for mild lumbar 
muscle sprain and in March 1967 it was indicated that he had 
a lumbosacral sprain.  He also complained of low back pain in 
December 1970.  The veteran was hospitalized in December 1970 
for bilateral upper back pain, nausea, and general malaise of 
two days.  The discharge diagnosis was flu syndrome, 
improved.  In December 1971, the veteran was admitted to the 
hospital for acute alcoholic intoxication.  During his 
hospitalization there was no finding of a low back 
disability.  The discharge diagnoses included emotionally 
unstable personality and alcoholism.  

VA hospitalization report dated January to March 1982, March 
1984, and November 1984 indicated that the physical 
examinations were within normal limits.  Hospital records 
dated February to March 1985 showed that the veteran received 
Naprosyn for his back and Thorazine for agitation on an as 
needed basis.  

Evidence received since the August 1985 Board decision 
consists of the following:

VA hospital reports dated December 1988 to March 1988 
indicated that the physical examinations were within normal 
limits except for old healed scars from bullet wounds the 
veteran reported sustaining in a 1974 in a store.  It was 
noted that he had a healed suprapubic vertical scar at a 
surgery site.  He reported a bullet was removed from the 
right medial aspect of his right arm in 1974.  There were no 
abnormal reflexes noted by the examiner.

A VA mental health progress note dated March 2000 indicated 
that the veteran reported sustaining a gunshot wound in 1975 
by being in the wrong place at the wrong time and this had 
left him with a poor gait and some edema of the lower 
extremities.  

On his undated PTSD Questionnaire, the veteran reported that 
while working as the ship's butcher he was climbing out of 
number 3 hole and a hatch board came loose as the ship 
changed course and fell striking him in the back dropping him 
to the deck.  He indicated that a corpsman on duty gave him 4 
to 5 days light duty.

A VA hospital report dated October 2001 indicated that the 
veteran limped on the right side and used a cane.  It was 
noted that he was angry, not cooperative with the examination 
and did not allow the examiner to complete the examination.  
The veteran had computerized tomography scan of his 
lumbosacral spine done in October 2001 and this showed 
calcifications in the abdominal aorta and the iliac arteries.  
Osteophytes and narrowing of the intervertebral spaces were 
present at L3-L4 and L4-L5.  Bulging annuli at L2-L3, L3-L4, 
and L4-L5 were noted.  There was no conclusive evidence of 
herniated disc or spinal canal bone stenosis.  Right L4-L5 
and L5-S1 foraminal encroachment seemed present.  Minimal 
left foraminal encroachment at L2-L3, L4-L5, and L5-S1 could 
not be excluded.  It was noted that his degenerative joint 
and disc disease, as well as his thrombophlebitis limited the 
veteran's physical activity.  The veteran was cautioned to 
avoid heavy lifting and strenuous exercise.  The diagnoses 
included: degenerative joint and disc disease of the 
lumbosacral spine; residuals of a gunshot wound; and 
thrombophlebitis of the right lower extremity, surgically 
resolved.

In a VA medical noted dated in October 2001, the examiner 
noted that he reviewed the veteran's lumbosacral CT scan and 
explained the results to him.  He had degenerative joint 
disease and disc disease with no spinal canal stenosis, but 
he did have significant foraminal encroachment at multiple 
levels.  The veteran wondered if this would cause him to be 
in a wheelchair and the examiner explained that this pain 
might worsen over time but his functioning would remain 
intact as long as the canal was patent.  The veteran was also 
told that he might end up in a wheelchair from his smoking.

There is no additional medical evidence since the August 1985 
Board decision concerning the veteran's back disability 
showing a nexus to service.  The evidence received after the 
August 1985 Board decision is merely cumulative of evidence 
previously of record in that they simply show that the 
veteran suffers from back pain with subsequent degenerative 
joint and disc disease.  What was missing at the time of the 
August 1985 Board decision and what is missing now, is 
competent medical evidence of linking his back disability to 
service.


III.  Compensation under 38 U.S.C.A. § 1151

Background

In his March 2001 claim, the veteran contends that after 
having a blood clot removed from his right leg he was 
initially told that he would lose his right leg and was 
restricted to no more walking or standing than absolutely 
necessary.  He indicated that since then the prognosis was 
that he would not lose his leg but would have to use a walker 
and eventually use a wheelchair.  

In a VA medical noted dated in October 2001, the examiner 
noted that he reviewed the veteran's lumbosacral CT scan and 
explained the results to him.  He had degenerative joint 
disease and disc disease with no spinal canal stenosis, but 
he did have significant foraminal encroachment at multiple 
levels.  The veteran wondered if this would cause him to be 
in a wheelchair and the examiner explained that this pain 
might worsen over time but his functioning would remain 
intact as long as the canal was patent.  The veteran was also 
told that he might end up in a wheelchair from his smoking.

An October 2001 VA medical record indicates that the veteran 
was seen in June 2001 for an acute occlusion of the right 
popiliteal artery.  He was referred for urgent vascular 
surgical intervention the same day.  Angioplasty and 
thrombolytic therapy were undertaken with successful 
restoration of blood flow.  It was noted that since that 
time, he had been followed by vascular surgery service.  
Repeat ankle brachial index (ABI's) showed ankle/arm index of 
1.0 in both lower extremities, which was normal.  It was also 
noted that the veteran had chronic low back pain and a recent 
CT scan of the lumbosacral spine revealed degenerative 
changes with osteophyte formation.  Several bulging annuli 
and some disc space narrowing was seen.  No disc herniation 
or central canal stenosis was demonstrated.  The examiner 
indicated that the veteran was seen in October 2001 with 
complaints of leg pain and chest pain.  The veteran at that 
time revealed chest wall tenderness of non-cardiac origin.  
The examiner felt that his right leg pain was neuropathic in 
origin, not vascular in origin.  The impression was 
peripheral vascular disease - stable and presently felt to be 
normal; status post angioplasty and thrombolytic therapy for 
right femoral artery occlusion. 

Criteria

Entitlement to compensation or DIC is established under 38 
U.S.C.A § 1151 when it is determined that there is additional 
disability or death resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination. Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  See 38 CFR § 3.358; Brown v. 
Gardner, 115 S. Ct. 552 (1993); 130 L. Ed.2d 462 (1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.  

Initially, it is noted that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204, effective October 1, 1997.  The 
veteran's claim was filed after October 1, 1997. Therefore, 
the amended law is applicable to his claim.  See VAOPGCPREC 
40-97, published at 63 Fed. Reg. 31,263 (1998).

Under the VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

On September 2, 2004, amended regulations went into effect 
with regard to the Department of Veterans Affairs 
adjudication regulations concerning awards of compensation or 
dependency and indemnity compensation for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program.  Under 
this amendment, benefits are payable for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, or examination only if VA fault or "an 
event not reasonably foreseeable" proximately caused the 
disability or death.  Benefits also are payable for 
additional disability or death proximately caused by VA's 
provision of training and rehabilitation services or CWT 
program.  This amendment reflects amendments to 38 U.S.C. 
1151, the statutory authority for such benefits.  

Analysis

There is no evidence that the veteran currently suffers from 
a disability of the right lower extremity that was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the veteran's right lower 
extremity, or was an event not reasonably foreseeable.

It is found that there is no need for the claim to be 
remanded due to the enactment of the amended regulations in 
September 2004 and the veteran is not prejudiced by the 
Board's consideration of this claim since there is no medical 
evidence of an additional disability as a result of the June 
2001 surgery and treatment.

VA medical reports dated October 2001 indicate that that the 
veteran was seen in June 2001 for an acute occlusion of the 
right popiliteal artery.  He was referred for urgent vascular 
surgical intervention the same day.  Angioplasty and 
thrombolytic therapy were undertaken with successful 
restoration of blood flow.  It was noted that since that 
time, he had been followed by vascular surgery service.  
Repeat ankle brachial index (ABI's) showed ankle/arm index of 
1.0 in both lower extremities, which was normal.  It was also 
noted that the veteran had chronic low back pain and a recent 
CT scan of the lumbosacral spine revealed degenerative 
changes with osteophyte formation.  Several bulging annuli 
and some disc space narrowing was seen.  No disc herniation 
or central canal stenosis was demonstrated.  The examiner 
indicated that the veteran was seen in October 2001 with 
complaints of leg pain and chest pain.  The veteran at that 
time revealed chest wall tenderness of non-cardiac origin.  
The examiner felt that his right leg pain was neuropathic in 
origin, not vascular in origin.  The impression was 
peripheral vascular disease - stable and presently felt to be 
normal; status post angioplasty and thrombolytic therapy for 
right femoral artery occlusion.

Although the veteran alleged in his March 2001 claim that he 
was told that due to his blood clot removal he would have to 
use a walker and eventually use a wheelchair, there is no 
medical evidence to substantiate this statement.  The October 
2001 VA hospital records do not show that the veteran was 
wheelchair bound or had to use a walker due to the status 
post angioplasty and thrombolytic therapy for right femoral 
artery occlusion.  Medical records do show that after 
consultation concerning the veteran's lumbosacral spine CT 
scan the veteran asked the examiner if his degenerative disc 
disease and degenerative joint disease would cause him to be 
in a wheelchair.  The examiner told the veteran that this 
pain might worsen over time but his functioning would remain 
intact as long as the canal was patent.  The veteran was also 
told that he might end up in a wheelchair from his smoking.

As there is in fact no additional disability demonstrated 
following the June 2001 angioplasty and thrombolytic therapy, 
the Board does not reach the downstream question of causation 
of additional disability.  Because the weight of the 
competent medical evidence demonstrates no additional 
disability in this case.

For these reasons, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 based on VA treatment for occlusion 
of the right popiliteal artery in June 2001.  Accordingly, it 
is concluded that compensation for additional disability of 
the right lower extremity is not warranted.


ORDER

New and material evidence having not been presented, the 
claim for service connection for a back disability is not 
reopened; the appeal is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability as caused by VA medical or surgical 
treatment of occlusion of the right popiliteal artery in June 
2001 is denied.

REMAND

In December 2004, the veteran's representative submitted 
medical reports pertaining to the veteran's treatment for 
PTSD in November 2004.   These medical reports have not been 
reviewed by the agency of original jurisdiction, and the 
veteran has not waived such review.  For this reason, the 
claim must be remanded for the following additional 
development:

Re-adjudicate the issue on appeal, taking 
into account the entire record, including 
the medical reports added to the claims 
folder in December 2004.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


